Citation Nr: 1643083	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  12-18 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hand disability, claimed as a left hand crush injury.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1954 to October 1957, with additional reserve service.

This matter comes before the Board from an August 2010 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in March 2013 and November 2014.

In April 2014 the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a Travel Board hearing at the RO in St. Petersburg, Florida.  A transcript of the hearing was prepared and added to the record.  

In an October 2014 properly executed VA Form 21-22, the Veteran appointed    The American Legion as his representative, effectively revoking his prior    attorney representative.  In an April 2016 memorandum, a representative from   The American Legion indicated that the organization refused to act at the Veteran's representative in this appeal, as the appointment occurred after the substantive appeal.  In a subsequent May 2016 letter, the Board inquired if the Veteran wished to appoint a new representative.  As he did not respond, the Veteran is considered unrepresented for this appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence is against a finding that a current left hand disability is related to active duty service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a left hand disability have not been met.  §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter in February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, updated treatment records were obtained, and a subsequent VA examination and medical opinion was obtained.  Accordingly,        the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran reports that he injured his (dominant) left hand on a hatch when he was in service, and that he has had ongoing pain and limitations in the hand since then.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with degenerative joint disease of the left hand first metacarpal joint and metacarpophalangeal joint.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show that the Veteran injured his left hand on a hatch when he was on a ship in 1956.  He complained of left hand pain and was diagnosed with a contusion, and he testified at the hearing that he was given a cast while       he was on the ship.  There was no indication of left hand injury residuals in his separation examination.  

In August 2003 the Veteran's chiropractor submitted a letter indicating that he had examined the Veteran and reviewed his VA medical records.  The chiropractor stated that in his professional opinion, the Veteran had a decreased range of motion in the left wrist due to ankylosis.  The chiropractor noted that the Veteran reported having a hatch slammed on his wrist multiple times during service.  

In August 2010 the Veteran underwent a VA examination in connection with his claim.  At that time he reported that he had left hand pain with any physical activity and that he would have intermittent swelling and stiffness in the fingers.  He asserted that his hand pain was usually a three on a pain scale of one to ten, but after physical activity his hand pain rose to a seven out of ten on the pain scale.  The Veteran was diagnosed with degenerative joint disease of the metacarpal and metacarpophalangeal joints, and the VA examiner opined that this disability was not related to service due  to the generalized nature of the Veteran's arthritis and involvement of the other joints.  The VA examiner went on to say that the disability was more likely age-related, and referred to the lack of chronicity and continuity of care in the 54 years since separation from service.  

In July 2015 the Veteran again underwent VA examination in connection with his claim, pursuant to the Board's November 2014 remand directive.  At the time the Veteran's physical examination of the hand was normal other than age related changes.  He had a full range of motion in both hands and full extension in the fingers.  There was no pain or loss of function on repetition.  His grip strength was normal bilaterally and there was no evidence of any ankylosis; the VA examiner noted age-related changes in the first digit on the left hand.  The VA examiner opined that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic left hand condition or its residuals.  The VA examiner continued that no medical opinion could be rendered as no condition was diagnosed; his physical examination was normal and there were no functional limitations.  

In weighing opinions, great weight is given to the opinions of the VA examiners, when taken together.  These opinions are given great weight because they are supported by physical examinations of the Veteran and a review of the claims     file.  Moreover, both VA examiners have provided an alternative etiology of the Veteran's hand disability (that it is age-related).  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)).  The opinions are also consistent with the Veteran's minimal treatment for a left hand disability.

In contrast, limited weight is given to the opinion of the Veteran's chiropractor.  Initially, the reported finding of limited motion due to ankylosis was from 2003, not during the course of the appeal.  Moreover, no physical examination findings were actually given on the report.  Rather, the statement was conclusory in nature and does not reference specific findings from the Veteran's treatment notes or provide any rationale to make the opinion.  See Miller v. West, 11 Vet. App. 345, 348  (1998) (medical opinions must be supported by clinical findings in the record       and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  Additionally, this opinion references the Veteran's left wrist, rather than his left hand, which he has claimed is the disability causing him functional limitation.

The Board notes that the Veteran did injure his hand during service, but as indicated, no residual from this injury was referenced during his separation examination.  Moreover, the Veteran has not sought treatment for a hand condition (by his own admission at the hearing) for 40 years since separation from service.  

While the Veteran believes that his current left hand disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion, as such matter requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a left hand disability are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current left hand complaints is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the private treatment provider's opinion and the Veteran's lay assertions.

In sum, although the Veteran did suffer a left hand injury during service, the most probative medical evidence indicates the Veteran's current left hand condition is not related to his in-service injury, but rather is the result of aging.  There is no medical opinion linking a left hand condition noted during the course of the appeal with service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection or a left hand disability is denied. 

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for a left hand disability, claimed as a left hand crush injury is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


